            Case 3:20-cv-05676-BHS Document 4 Filed 07/13/20 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT TACOMA



WILLIAM M. MCCOOL
CLERK OF COURT
1717 PACIFIC AVE.
ROOM 3100
TACOMA, WA 98402

July 13, 2020

ZOOMINFO TECHNOLOGIES LLC V. BY APPOINTMENT ONLY INC
Case # 3:20−cv−05676−BHS

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Copyright/Patent/Trademark Forms Omitted
           The Copyright/Patent/Trademark form(s) were omitted upon case opening. The form(s)
           should be emailed to the proper jurisdictional court and cannot be electronically filed. For
           Seattle cases, please email the form to newcases.seattle@wawd.uscourts.gov. For Tacoma
           cases, please email the form to newcases.tacoma@wawd.uscourts.gov.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
